UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08795 Helios High Yield Fund (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 10th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) 800-497-3746 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. Helios High Yield Fund Portfolio of Investments (Unaudited) September 30, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) INVESTMENT GRADE CORPORATE BONDS - 4.6% Basic Industry - 2.9% Georgia-Pacific LLC 6 7.38 % 12/01/25 $ $ Westlake Chemical Corp. 6 01/15/16 Total Basic Industry (Cost $1,689,555) Energy - 0.0% National Oilwell Varco Inc. (Cost $6,954) 08/15/15 7 Telecommunications - 1.7% Qwest Corp. 6 (Cost $978,576) 09/15/33 Total INVESTMENT GRADE CORPORATE BONDS (Cost $2,675,085) HIGH YIELD CORPORATE BONDS - 135.9% Banking - 0.0% GMAC LLC (Cost $7,451) 12/01/14 8 Basic Industry - 17.9% AK Steel Corp. 6 05/15/20 Associated Materials LLC 6 11/01/17 Cascades Inc. 3,6 12/15/17 Hexion US Finance Corp./Hexion Novia Scotia Finance ULC 6 02/01/18 Huntsman International LLC 6 03/15/21 Mercer International Inc. 12/01/17 Ply Gem Industries Inc. 02/15/18 Polymer Group, Inc. 1,5 02/01/19 Steel Dynamics Inc. 03/15/20 Tembec Industries Inc. 3,6 12/15/18 Trimas Corp. 6 12/15/17 United States Steel Corp. 6 02/01/18 Xerium Technologies, Inc. 1,5 06/15/18 Total Basic Industry (Cost $12,092,052) Capital Goods - 6.8% Berry Plastics Corp. 6 05/15/18 Bombardier Inc. 1,3,5 05/01/12 1 Crown Cork & Seal Co., Inc. 6 12/15/26 Owens-Illinois, Inc. 6 05/15/18 Terex Corp. 6 11/15/17 USG Corp. 6 01/15/18 Total Capital Goods (Cost $4,401,394) Consumer Cyclical - 17.8% ACE Hardware Corp. 1,5,6 06/01/16 American Axle & Manufacturing Inc. 6 03/01/17 ArvinMeritor Inc. 03/01/12 1 DineEquity, Inc. 6 10/30/18 Ford Motor Co. 6 08/01/18 Levi Strauss & Co. 6 05/15/20 Limited Brands Inc. 07/15/37 McJunkin Red Man Corp. 12/15/16 MTR Gaming Group, Inc. 1,5 08/01/19 Niska Gas Storage US LLC/Niska Gas Storage Canada LLC 6 03/15/18 Phillips-Van Heusen Corp. 6 05/15/20 Pittsburgh Glass Works LLC 1,5 04/15/16 Quiksilver Inc. 04/15/15 8 Sealy Mattress Co. 06/15/14 1 Tenneco Inc. 6 12/15/20 The Neiman Marcus Group Inc. 6 10/15/15 Visteon Corp. 1,5 04/15/19 Total Consumer Cyclical (Cost $10,972,936) 1 Helios High Yield Fund Portfolio of Investments (Unaudited) September 30, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) HIGH YIELD CORPORATE BONDS (continued) Consumer Non-Cyclical - 20.4% ACCO Brands Corp. 6 10.63 % 03/15/15 $ $ American Reprographics Co. 6 12/15/16 Avis Budget Car Rental LLC/Avis Budget Finance Inc. 6 03/15/18 B&G Foods, Inc. 6 01/15/18 C&S Group Enterprises LLC 1,5,6 05/01/17 Deluxe Corp. 6 06/01/15 FTI Consulting Inc. 10/01/16 Hertz Corp. 01/01/14 1 Iron Mountain Inc. 6 08/15/21 Iron Mountain Inc. 07/15/18 Reynolds Group Issuer LLC 1,5,6 04/15/19 Rite-Aid Corp. 6 03/01/15 Rite-Aid Corp. 6 06/12/16 RSC Equipment Rental, Inc./RSC Holdings III, LLC 6 11/15/19 Service Corp. International 04/01/16 Smithfield Foods, Inc. 05/15/13 1 United Rentals North America, Inc. 6 09/15/20 Total Consumer Non-Cyclical (Cost $12,816,405) Energy - 22.4% Arch Coal Inc. 6 08/01/16 BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 6 10/15/20 Calfrac Holdings LP 1,5,6 12/01/20 Chaparral Energy Inc. 6 02/01/17 Consol Energy Inc. 6 04/01/20 Crosstex Energy LP/Crosstex Energy Finance Corp. 6 02/15/18 Dynegy Holdings LLC 05/01/16 8 Encore Acquisition Co. 7 07/15/15 1 EV Energy Partners L.P./EV Energy Finance Corp. 1,5 04/15/19 Frac Tech Services LLC/Frac Tech Finance, Inc. 1,5,6 11/15/18 Frontier Oil Corp. 09/15/16 GMX Resources Inc. 1,5,6 02/15/19 Hercules Offshore, Inc. 1,5,6 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 1,5 02/15/20 Key Energy Services Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 Precision Drilling Corp. 3 11/15/20 The Williams Companies, Inc. 03/15/12 1 Trinidad Drilling LTD 1,3,5,6 01/15/19 Venoco, Inc. 02/15/19 W&T Offshore, Inc. 1,5 06/15/19 Total Energy (Cost $14,043,003) Finance & Investment - 3.7% Ford Motor Credit Company LLC 10/01/13 1 Ineos Finance PLC 1,3,5 05/15/15 Marina District Finance Co., Inc. 08/15/18 Masonite International Corp. 1,3,5 04/15/21 Motors Liquidation Co. 6 07/15/33 Total Finance & Investment (Cost $2,522,016) Media - 7.1% Cablevision Systems Corp. 6 09/15/17 CCO Holdings LLC/Cap Corp. 10/30/17 CCO Holdings LLC/Cap Corp. 04/30/20 Charter Communications Operating LLC 1,5 04/30/12 8 Insight Communications, Inc. 1,5,6 07/15/18 Liberty Media LLC 05/15/13 1 LIN Television Corp. 05/15/13 8 Mediacom LLC/Mediacom Capital Corp. 6 08/15/19 Total Media (Cost $4,291,223) 2 Helios High Yield Fund Portfolio of Investments (Unaudited) September 30, 2011 Principal Interest Amount Value Rate Maturity (000s ) (Note 2) HIGH YIELD CORPORATE BONDS (continued) Services Cyclical - 15.4% AMC Entertainment Inc. 6 8.75 % 06/01/19 $ $ Beazer Homes USA, Inc. 6 06/15/18 CityCenter Holdings LLC/CityCenter Finance Corp. 1,5,6 01/15/16 Easton-Bell Sports Inc. 6 12/01/16 Harrahs Operating Escrow LLC/Harrahs Escrow Corp. 6 06/01/17 Hovnanian Enterprises Inc. 6 10/15/16 MGM Mirage 6 02/27/14 MGM Mirage 6 05/15/14 Mohegan Tribal Gaming Authority 08/15/14 1 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,5 04/15/17 PulteGroup, Inc. 6 05/15/33 Royal Caribbean Cruises Limited 3 06/15/16 Standard Pacific Corp. 6 05/15/18 Starwood Hotels & Resorts Worldwide Inc. 05/01/12 1 Total Services Cyclical (Cost $10,234,994) Services Non-Cyclical - 2.8% Fresenius Medical Care US Finance, Inc. 07/15/17 HCA, Inc. 10/01/18 Health Management Associates Inc. 04/15/16 Total Services Non-Cyclical (Cost $1,655,557) Technology & Electronics - 4.8% Coleman Cable Inc. 6 02/15/18 First Data Corp. 1,5,6 01/15/21 First Data Corp. 09/24/15 Freescale Semiconductor, Inc. 1,5,6 04/15/18 Unisys Corp. 10/15/12 8 Total Technology & Electronics (Cost $3,085,864) Telecommunications - 13.4% Cincinnati Bell Inc. 6 10/15/17 Cincinnati Bell Inc. 6 10/15/20 Citizens Communications Corp. 01/15/13 1 Citizens Communications Corp. 03/15/19 Clear Channel Communications Inc. 6 03/01/21 Global Crossing Ltd. 3,6 09/15/15 inVentiv Health, Inc. 1,5 08/15/18 Nextel Communications Inc. 08/01/15 PAETEC Holding Corp. 07/15/15 PAETEC Holding Corp. 12/01/18 Sprint Capital Corp. 03/15/32 Windstream Corp. 6 03/15/19 Total Telecommunications (Cost $8,538,597) Utility - 3.4% Calpine Corp. 1,5,6 10/15/17 CMS Energy Corp. 02/01/12 2 Edison Mission Energy 05/15/17 NRG Energy Inc. 06/15/19 Total Utility (Cost $2,182,499) Total HIGH YIELD CORPORATE BONDS (Cost $86,843,991) STRUCTURED NOTE - 0.1% Special Purpose Entity - 0.1% Trains HY-1-2006 1,2,5 (Cost $46,060) 05/01/16 46 TERM LOANS - 0.5% Texas Competitive Electric Holdings LLC 2, 5 10/10/17 Texas Competitive Electric Holdings LLC 2, 5 10/10/17 Total TERM LOANS (Cost $370,500) 3 Helios High Yield Fund Portfolio of Investments (Unaudited) September 30, 2011 Value Shares (Note 2) COMMON STOCKS - 0.3% Consumer Discretionary - 0.3% General Motors Company 4 (Cost $419,419) $ Consumer Non-Cyclical - 0.0% Dex One Corp. 4 (Cost $19,639) 65 36 Total COMMON STOCKS (Cost $439,058) WARRANTS - 0.3% Consumer Discretionary - 0.3% General Motors Company 4 Expiration: July 2016 Exercise Price: $10.00 9 General Motors Company 4 Expiration: July 2019 Exercise Price: $18.33 9 Total Consumer Discretionary (Cost $480,581) Total WARRANTS (Cost $480,581) SHORT TERM INVESTMENT - 4.9% AIM Liquid Assets, Institutional Class 2 (Cost $2,970,210) 0.10 % Total Investments - 146.6% (Cost $93,825,485) Liabilities in Excess of Other Assets - (46.6)% ) NET ASSETS - 100.0% $ 4 Helios High Yield Fund Portfolio of Investments (Unaudited) September 30, 2011 The following notes should be read in conjunction with the accompanying Portfolio of Investments. 1 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of September 30, 2011, the total value of all such investments was $17,524,516 or 28.92% of net assets. 2 - Variable Rate Security - Interest rate shown is the rate in effect as of September 30, 2011. 3 - Foreign security or a U.S. security of a foreign company. 4 - Non-income producing security. 5 - Private Placement. 6 - Portion of entire principal amount pledged as collateral for credit facility. 7 - Security is valued in good faith pursuant to the fair value procedures adopted by the Board of Directors.As of September 30, 2011, the total value of all such securities was $495 or less than 0.00% of net assets. 5 Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U. S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security or a broker-dealer.Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures adopted by, and under the supervision of, the Fund’s Board of Trustees. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund.The Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Advisor determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process.The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations.Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund has established methods of fair value measurements in conformity with accounting principles generally accepted in the United States of America (“GAAP”).Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s investments carried at fair value: Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Structured Note Term Loans Common Stocks Warrants Short Term Investments Total Level 1 - Quoted Prices $
